UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-8099



TERRENCE AGNEW,

                                           Petitioner - Appellant,

          versus


DAVID A. GARRAGHTY,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-01-1743-AM)


Submitted:   May 20, 2002                   Decided:   June 3, 2002


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Terrence Agnew, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terrence Agnew seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).    We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

the motion to proceed on appeal in forma pauperis, we deny a

certificate   of   appealability   and   dismiss   the   appeal   on   the

reasoning of the district court.*      See Agnew v. Garraghty, No. CA-

01-1743-AM (E.D. Va. Nov. 27, 2001). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              DISMISSED




     *
       Additionally, we find the district court’s sua sponte
dismissal of Agnew’s petition does not implicate Hill v. Braxton,
277 F.3d 701, 707 (4th Cir. 2002), as Agnew failed to offer a valid
basis that would justify either reliance on a later starting point
in 28 U.S.C.A. § 2244(d)(1) (West Supp. 2001), or equitable
tolling, thereby salvaging his otherwise untimely petition.


                                   2